Citation Nr: 0300612	
Decision Date: 01/13/03    Archive Date: 01/28/03	

DOCKET NO.  01-06 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran retired in May 1995, after 20 years of active 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  


FINDING OF FACT

The veteran does not currently have tinnitus that existed 
during active service or that is related to active 
service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  In this 
regard, the veteran and his representative have been 
provided with a statement of the case and a supplemental 
statement of the case, as well an October 2001 letter 
informing them of the relevant provisions of the VCAA.  
These documents advised the veteran and his representative 
of the governing legal criteria, responsibilities 
regarding evidentiary development, the evidence 
considered, the evidence necessary to establish service 
connection for tinnitus, and the reasons for the denial of 
the veteran's claim.  In essence the matter of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant" 
has been addressed.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has been afforded VA 
examinations, and service medical records and records of 
post service medical care have been obtained.  The veteran 
has indicated that he does not desire a personal hearing.  
Neither the veteran nor his representative has indicated 
that any additional relevant evidence exists and the 
veteran has reported that there is no other evidence 
available.  Therefore, it is concluded that the VA has 
complied with the VCAA, and that the Board may now 
proceed, without prejudice to the veteran, because there 
is no indication that any further notification or 
development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
The law provides that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Service medical records and reports of service 
examinations, including the report of the veteran's 
January 1995 retirement examination, reflect that there 
were no complaints or findings regarding tinnitus.  The 
first evidence of record indicating a complaint of 
tinnitus is the veteran's September 2000 claim.

The report of a December 2000 VA audiology examination 
notes that the veteran reported occasional tinnitus.  The 
veteran's noise exposure during service was noted and the 
veteran indicated that he did not have any occupational or 
recreational noise exposure other than service.  He 
reported that his tinnitus would occur once or twice a 
week and last for approximately five minutes.  The 
audiology report does not reflect any findings or opinion 
regarding the veteran's reported tinnitus.

The report of a December 2000 VA ear examination reflects 
that the examiner was familiar with the veteran's noise 
exposure to artillery, tanks, and firearms during his Army 
service and that he was exposed to significant engine room 
noise during his Navy service.  The examiner was also 
aware that the veteran reported that he did not use ear 
protection during this noise exposure.  The diagnoses 
included tinnitus and it was the examiner's opinion that 
it was not likely that the veteran's tinnitus was 
associated with military noise exposure.  

The veteran has offered statements reflecting his belief 
that he currently has tinnitus that is related to his 
noise exposure during his active service.  He is qualified 
to report symptoms that he experiences, but he is not 
qualified, as a lay person, to offer a medical diagnosis 
or medical etiology for symptoms he reports.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
since the veteran is not qualified to offer a medical 
opinion or medical diagnoses, his statements regarding the 
etiology of his tinnitus will not be accorded any 
probative weight.  The veteran argues that a November 1999 
post service treatment record, reflecting that his hearing 
loss is possibly due to acoustic trauma during service, 
should be accorded weight in supporting his assertion that 
his tinnitus is due to acoustic trauma during service.  
However, the November 1999 record does not even 
acknowledge that the veteran has tinnitus and provides no 
information regarding his currently reported tinnitus.  
Therefore, this document will be accorded less probative 
weight than the opinion of the VA examiner in 2000 in 
making the determination of whether the veteran's 
currently reported tinnitus is related to his active 
service.

On the basis of the evidence of record there is competent 
medical evidence indicating that the veteran's currently 
manifested tinnitus is not related to acoustic trauma 
during his active service.  The evidence reflects that the 
veteran never reported that he had tinnitus during active 
service and there is no competent medical evidence 
indicating that he either had tinnitus during his active 
service or that his currently reported tinnitus is related 
to active service.  On the basis of this record, a 
preponderance of the evidence is against a finding that 
the veteran's currently manifested tinnitus is related to 
his active service. 



ORDER

Service connection for tinnitus is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

